                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


KURT L. LEACH,
              Plaintiff,                           No. 18-11814
v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen
JOHN BALINT, ET AL.,
              Defendants.
                                         /

                ORDER DENYING MOTION TO STRIKE [Doc. #14]
       On June 7, 2018, Plaintiff Kurt L. Leach filed a pro se civil complaint [Doc. #1]

alleging certain constitutional violations arising out of an alleged City of Pontiac
ordinance violation and a fee imposed on Plaintiff for the City’s removal of a mattress
from the curb of his property. On September 4, 2018, Defendants filed an answer to the

complaint, with affirmative defenses [Doc. #13]. Before the Court at this time is
Plaintiff’s Motion to Strike Defendants’ Answers/Defenses to Complaint [Doc. #14].

       Plaintiff first argues that the answer to the complaint, signed by Defendants’

counsel, was not based upon counsel’s personal knowledge and was not accompanied by

a sworn affidavit. No matter. Fed.R.Civ.P. 11(a) provides that “[u]nless a rule or statute
specifically states otherwise, a pleading need not be verified or accompanied by an
affidavit.” Rule 11(a) also states that a pleading (and this would include an answer to a

complaint) “be signed by at least one attorney of record in the attorney’s name.” It does
not require that an attorney have personal knowledge of the events underlying the
complaint; indeed, if a lawyer had personal knowledge of a case, he or she would more

appropriately serve as a witness, not an attorney of record.

                                             -1-
       As to Plaintiff’s request to strike Defendants’ affirmative defenses, Fed.R.Civ.P.
12(f) provides that upon the motion of a party, or upon the court’s own initiative, “the

court may order stricken from any pleading any insufficient defense or any redundant,
immaterial, impertinent, or scandalous matter.” Motions to strike affirmative defenses

under Rule 12(f) are addressed to the court’s discretion, although they are generally
disfavored. Ameriwood Industries International Corp. v. Arthur, 961 F.supp. 1078, 1083
(W.D.Mich.1997). Such motions are to be considered carefully and not freely granted;
striking an affirmative defense “is a drastic remedy to be resorted to only when required

for the purposes of justice.” Brown & Williamson Tobacco Corp. v. United States, 201
F.2d 819, 822 (6th Cir. 1953); Kelley v. Thomas Solvent Co. 714 F.Supp. 1439, 1442

(W.D. Mich. 1989). An affirmative defense is insufficient “if, as a matter of law, the

defense cannot succeed under any circumstances,” and a motion to strike is appropriate
“where it will eliminate spurious issues before trial and streamline the litigation.”

Ameriwood, 961 F. Supp. at 1083; Kelley, 714 F.Supp. at 1442.

       Defendants have raise “failure to state a claim upon which relief can be granted”
as an affirmative defense. Fed.R.Civ.P. 12(h)(1)(B)(ii) provides that a party waives

defenses listed in Rule 12(b)(2)-(5) by failing to raise them in a responsive pleading.
Therefore, if Defendants did not wish to waive a defense of failure to state a claim under
Rule 12(b)(6), they were required to raise that as an affirmative defense. Much of the

Plaintiff’s motion to strike is more in the nature of a substantive response to a motion to
dismiss. Because no such dispositive motion is currently pending, that discussion is for a
later day.

       The Plaintiff has offered no persuasive argument why Defendants’ other
affirmative defenses are improper, and the Court sees no reason why it should impose the


                                             -2-
“drastic remedy” of striking those defenses.
       Plaintiff’s Motion to Strike Defendants’ Answers/Defenses to Complaint [Doc.

#14] is therefore DENIED.
       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: October 12, 2018




_________________________________________________________________

                             CERTIFICATE OF SERVICE
       I hereby certify on October 12, 2018, I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 12, 2018.
                                          s/Carolyn Ciesla
                                          Case Manager to
                                          Magistrate Judge R. Steven Whalen




                                               -3-
